Citation Nr: 0412029	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized active service from July 1946 to 
April 1947 as a Philippine Scout.  He died on February [redacted], 
2001.  The appellant is the widowed spouse of the veteran.  

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in December 2001 that denied the 
appellant's claim of entitlement to nonservice-connected 
death pension benefits.  The case has been forwarded to the 
Board of Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal.

2.  The veteran had active service as a Philippine Scout from 
July 1946 to April 1947.


CONCLUSION OF LAW

The requirements for basic eligibility for entitlement to 
death pension benefits have not been met. 38 U.S.C.A. §§ 101, 
107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In a July 2003 letter and in the July 2003 Statement of the 
Case, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also contained language in effect advising the 
appellant to submit or identify any evidence that she 
believed would help the RO decide her claim.  See Pelegrini 
v. Principi, 17 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Here, the Board acknowledges that the July 2003 VCAA notice 
was provided to the appellant long after the initial 
adjudication of her claim in December 2001.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  In this case, the Board 
finds that the appellant was not prejudiced by the post-
initial adjudication VCAA notification.  Throughout the 
course of this appeal, the appellant has been repeatedly 
advised of the evidence of record and the applicable rating 
criteria.  She has not identified additional evidence in 
support of the appeal.  In the August 2003 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the claims folder in its entirety.  Thus, the Board 
finds that the appellant received the same benefit of the 
RO's full consideration of all the evidence of record, as she 
would have received had she received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
appellant and that she has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the appellant in obtaining evidence needed to substantiate 
her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  It is noted that the veteran's service 
department records are on file.  There is no indication of 
available outstanding records.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  For all the foregoing 
reasons, the Board concludes that VA's duties to assist the 
appellant have also been fulfilled.

Non-Service-Connected Death Pension

The appellant contends that her husband served in the 
Philippine Scouts during World War II and as such she is 
eligible for nonservice-connected death pension benefits.

The evidence shows that the veteran was a Philippine Scout 
from July 1946 through April 1947.  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2001).  While the service department 
has not verified the veteran's service, the Board finds the 
evidence submitted by the appellant to be sufficient under 
§ 3.203(a).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991). "Active 
military, naval, and air service" includes active duty; 
"active duty" means full-time duty in the Armed Forces. 
38 C.F.R. § 3.6(a) and (b) (2001). "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force and Coast 
Guard, including their Reserve components. 38 C.F.R. § 3.1(a) 
(2001).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes.  See 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. 
§§ 3.8, 3.9 (2001).  However, by statute, certain Philippine 
service is deemed not to be "active military service" for 
the purpose of conferring nonservice-connected pension 
benefits as a result of such service.  Specifically, service 
in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval, or air service for the purposes 
of entitlement to nonservice-connected pension benefits.  
38 U.S.C.A. § 107(b) (West 1991); 38 C.F.R. § 3.8(b) (2001). 
This law has been held not to violate the United States 
Constitution.  See Quiban v. Veterans Administration, 928 
F.2d 1154, 1158 (D.C. Cir. 1991) and Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also pointed out that "[c]ertain service in the organized 
forces of the Government of the Commonwealth of the 
Philippines or in the Philippine Scouts is deemed by 
operation of law not to be qualifying active service.  See 
38 U.S.C.A. § 107(b) (West 1991); Dela Pena v. Derwinski, 
2 Vet. App. 80 (1992).  Pursuant to 38 U.S.C.A. § 501 (a)(1), 
the Secretary has established by regulation requirements for 
verifying recognized service in the United States Armed 
Forces for purposes of eligibility to VA benefits.  See 
38 C.F.R. § 3.203; Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces".  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The evidence of record indicates that the veteran was 
enlisted in the Philippine Scouts from July 1946 to April 
1947.  As a result, there is no documentation of qualifying 
military service in this case.  The Board concludes that the 
appellant's late spouse is not deemed to be a "veteran" for 
purposes of entitlement to VA pension benefits.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in 
a case where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement.


ORDER

The appeal is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



